internal_revenue_service number release date index number -------------------------------------- ------------------------------------------------- ------------------ ------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b05 plr-119191-10 date date legend legend issuer state corporation -------------------------------------------------------------- ------------------------------------- ----------------------------------------- facility ----------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------- -------------------------------------------------------------------------------- a b c d e dear -------------- ----- ----- -------- -- --------------- this letter is in response to your request for a ruling that for purposes of determining whether the bonds described below are private_activity_bonds under sec_141 of the internal_revenue_code the code the output from the issuer’s reserved portion of the facility’s net rated capacity under the power sales contract described below taken by issuer is treated as the government_use portion of the facility under the advance notice of proposed rulemaking published on date fr plr-119191-10 c b the advance notice and the operation agreement described below between issuer and corporation is not treated as a management_contract that results in private_business_use under sec_1_141-3 of the income_tax regulations facts and representations issuer is a political_subdivision of the state issuer owns electric generation transmission and distribution facilities including the facility corporation is a nongovernmental electric cooperative organized under the laws of the state issuer has entered into several arrangements with corporation with respect to the facility only two of which are subject_to this private_letter_ruling the power sales contract and the operation agreement the governing body of the issuer establishes and approves the rates for power produced from issuer’s reserved net rated capacity of the facility and sold to the issuer’s customers under the power sales contract issuer retains the right to reserve a certain amount of net rated capacity of the facility’s total net rated capacity for its use corporation has the right and obligation to take and pay for the remaining net rated capacity of the facility currently issuer has reserved a megawatts of b megawatts of the facility’s net rated capacity which constitutes c percent of such capacity issuer’s reserved net rated capacity may be adjusted by issuer annually up or down in increments of d megawatts the facility’s net rated capacity equals its nameplate_capacity minus the auxiliary power needed to run the facility under this power sales contract for each year issuer has the right to schedule or take the portion of power generated by the facility equal to the percentage of the facility’s net rated capacity reserved by issuer for that year if issuer does not schedule or take all of the output from its reserved portion of the facility’s net rated capacity it must offer the unused output to corporation before offering to third parties under the operation agreement the facility is operated by corporation issuer reimburses corporation on a monthly basis for issuer’s share of the actual and direct expenditures incurred by corporation in the operation and maintenance of the facility issuer’s share of the costs is equal to issuer’s reserved percentage share of the facility’s net rated capacity the costs of the auxiliary power are also shared between issuer and the corporation in proportion to their respective shares of the net rated capacity these reimbursements are the only amounts payable to corporation by issuer for its management and operation of issuer’s share of the facility under the operation agreement issuer is contemplating making various capital improvements to the facility responsibility for financing improvements to the facility is allocated between issuer and corporation on the basis of their respective reservation and allocation of the net rated capacity of the facility under the power sales contract issuer’s resolution authorizes plr-119191-10 the issuance over several years of up to dollar_figuree of bonds the bonds to finance issuer’s portion of the costs of the improvements to the facility issuer represents that while the bonds are outstanding it will a maintain its reserved net rated capacity and b of the total energy generated at the facility take a sufficient amount so that no more than ten percent of the facility’s improvements that are to be financed with the bonds will be used for private_business_use under sec_141 law and analysis sec_103 of the code provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that a private_activity_bond is any bond issued as part of an issue that meets either the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that generally a bond issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_1_141-1 defines a nongovernmental person as a person other than a governmental person a governmental person means a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof sec_1_141-2 provides in part that the private_activity_bond tests serve to identify arrangements that have the potential to transfer the benefits of tax-exempt_financing as well as arrangements that actually transfer these benefits the regulations under sec_141 may not be applied in a manner that is inconsistent with these purposes sec_1_141-3 provides that in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct uses of proceeds for example a facility is treated as being used for a private_business_use if it is leased to a nongovernmental person and subleased to a governmental person or if it is leased to a governmental person and then subleased to a nongovernmental person provided that in each case the nongovernmental person’s use is in a trade_or_business similarly the issuer’s use of the proceeds to engage in a series of financing transactions for property to be used by nongovernmental persons in their trades_or_businesses may cause the private_business_use_test to be met in addition proceeds are treated as used_in_the_trade_or_business of a nongovernmental person if a nongovernmental person as a result of a single transaction or a series of related transactions uses property acquired with the proceeds of an issue plr-119191-10 sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract under sec_1_141-3 management contracts may result in private use depending on all the facts and circumstances certain arrangements are not treated as management contracts that result in private_business_use one of these described in sec_1 b iii c is a contract to provide for the operation of a facility or system of facilities that consists predominantly of public_utility_property if the only compensation is the reimbursement of actual and direct expenses of the service provider and reasonable administrative overhead expenses of the service provider sec_1_141-1 provides that public_utility_property means public_utility_property as defined in sec_168 sec_168 provides that the term public_utility_property means property used predominantly in the trade_or_business of the furnishing or sale of among other things electrical energy if the rates for such furnishing or sale as the case may be have been established or approved by among other entities a state or political_subdivision thereof the advance notice upon which issuers may rely for bonds sold before the date of publication of the final regulations under sec_1_141-6 or the date specified in the final or future proposed_regulations provides that tax-exempt_bonds may be issued to finance costs attributable to the government_use portion of a mixed-use output_facility plus any costs attributable to de_minimis private_business_use permitted under sec_141 without the bonds being characterized as private_activity_bonds with respect to arrangements for the purchase of output from a power generating facility the government_use portion of a facility is determined based on the percentage of the available output of the facility that is not used for a private_business_use as determined under sec_1_141-7 sec_1 b provides that the available output of a facility financed by an issue is determined by multiplying the number of units produced or to be produced by the facility in one year by the number of years in the measurement_period of that facility for that issue under sec_1_141-7 the number of units produced or to be produced by a generating facility in one year is determined by reference to its nameplate_capacity or its equivalent which is not reduced for reserves maintenance or other unutilized capacity in this case the facility consists of property used predominantly in the trade_or_business of the furnishing or sale of electricity the issuer’s governing body establishes and approves the rates for electricity provided by the issuer from issuer’s reserved plr-119191-10 share of the net rated capacity of the facility therefore to the extent of such share the facility constitutes public_utility_property under sec_168 the allocation of output under the power sales contract based upon reserved net rated capacity of the facility is the equivalent of an allocation based upon the available output of the facility corporation has the right to the output from the remaining net rated capacity of the facility in addition it may purchase some or all of issuer’s output not scheduled or taken the amount or output taken by corporation under these rights is private_business_use of the facility thus issuer’s portion of the net rated capacity of the facility reduced by corporation’s purchases of issuer’s output not scheduled or taken and any other private_business_use of the facility is the government_use portion of the facility therefore in accordance with the advance notice issuer may issue the bonds in an amount to cover the costs of the government_use portion of the facility and its improvements plus any costs attributable to the de_minimis private_business_use permitted under sec_141 the operation agreement is an arrangement with respect to issuer’s share of the facility which is measured by its reserved net rated capacity and which constitutes public_utility_property under the operation agreement only actual and direct expenses_incurred in the operation and maintenance of issuer’s share of the facility are payable to corporation for its management of such share consequently the operation agreement is an arrangement that is not treated as a management_contract that results in private_business_use and which in and of itself does not cause the issuer’s share of the facility to be privately used by corporation conclusion based on the foregoing we conclude that issuer may treat the output from the net rated capacity of the facility reserved for issuer’s use under the power sales contract reduced by corporation’s purchases of issuer’s output not scheduled or taken from such reserved capacity and any other private_business_use of such output as the government_use portion of the facility under the advance notice and the operation agreement between issuer and corporation is not treated as a management_contract that results in private_business_use under sec_1_141-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied concerning whether a the interest on the bonds will be excludable from gross_income under sec_103 or b other than the operating_agreement to the extent described herein any arrangement including an arrangement that would cause issuer’s portion of the total net rated capacity to be other than that reserved at the time of issuance of the bonds or would cause issuer to sell any amount of energy to which it is entitled to corporation or any plr-119191-10 other private user will not cause the bonds to meet the private_business_use_test under sec_141 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions products by __________________________ timothy l jones senior counsel branch cc
